Exhibit 10.3

TIDEWATER INC.

2017 STOCK INCENTIVE PLAN

1.    Purpose. The purpose of the Tidewater Inc. 2017 Stock Incentive Plan (the
“Plan”) is to increase stockholder value and to advance the interests of
Tidewater Inc. (“Tidewater”) and its subsidiaries (collectively with Tidewater,
the “Company”) by furnishing stock-based economic incentives (the “Incentives”)
designed to attract, retain, reward, and motivate key employees, officers, and
directors of the Company and consultants and advisors to the Company, and to
strengthen the mutuality of interests between those service providers and
Tidewater’s stockholders. Incentives consist of opportunities (a) to purchase or
receive shares of common stock, $0.001 par value per share, of Tidewater (the
“Common Stock”), (b) to earn cash awards in relation to Common Stock, and (c) to
earn other cash-based performance awards, in each case, on terms determined
under the Plan. As used in the Plan, the term “subsidiary” means any
corporation, limited liability company or other entity, of which Tidewater owns
(directly or indirectly) within the meaning of Section 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), 50% or more of the total combined
voting power of all classes of stock, membership interests, or other equity
interests issued thereby.

2.    Administration.

2.1    Composition. The Plan shall generally be administered by the Compensation
Committee of the Board of Directors of Tidewater (the “Board”) or by a
subcommittee of that committee (in either case, the “Compensation Committee”).
The Compensation Committee shall consist of not fewer than two members of the
Board, each of whom shall, to the extent deemed necessary by the Board,
(a) qualify as a “non-employee director” under Rule 16b-3 promulgated under the
Securities Exchange Act of 1934 (the “1934 Act”) or any successor rule and
(b) qualify as an “outside director” under Section 162(m) of the Code and the
rules and regulations issued thereunder (“Section 162(m)”). The Nominating and
Corporate Governance Committee of the Board (the “Nominating Committee”) shall
administer the Plan with respect to grants to members of the Board who are not
employees of the Company (“Outside Directors”). To the extent deemed necessary
by the Board, members of the Nominating Committee shall qualify as “non-employee
directors” under Rule 16b-3 promulgated under the 1934 Act. Unless the context
otherwise requires, the term “Committee” as used in this Plan shall refer to
both the Compensation Committee and the Nominating Committee.

2.2    Authority. The Compensation Committee shall have plenary authority to
administer the Plan, including, without limitation, awarding Incentives under
the Plan and entering into agreements with, or providing notices to,
participants as to the terms of the Incentives (the “Incentive Agreements”),
except that the Nominating Committee shall have the sole authority to grant
Incentives to Outside Directors and to enter into Incentive Agreements with
Outside Directors”). Specifically, the Compensation Committee shall have full
and final authority and discretion over the Plan and any Incentives granted
under it, including, but not limited to, the right, power, and authority to:
(a) determine the persons to whom Incentives will be granted under the Plan and
the time at which such Incentives will be granted; (b) subject to Section 6.9,
determine the terms, provisions, and conditions of each Incentive (including, if
applicable, the number of shares of Common Stock covered by the Incentive),
which need not be identical and need not match any default terms set forth in
the Plan; (c) amend or modify any

 

1



--------------------------------------------------------------------------------

outstanding Incentives or accelerate the time at which any outstanding
Incentives may vest; (d) correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Incentive in the manner and to the extent
that it deems necessary or desirable to further the Plan’s objectives;
(e) establish, amend, and rescind any rules or regulations relating to
administration of the Plan that it determines to be appropriate; (f) resolve all
questions of interpretation or application of the Plan or Incentives granted
under the Plan; and (g) make any other determination that it believes necessary
or advisable for the proper administration of the Plan, except that the
Nominating Committee shall have sole authority with respect to all such matters
relating to grants to Outside Directors. Committee decisions in matters relating
to the Plan shall be final, binding, and conclusive on all persons, including,
but not limited to, the Company, Tidewater’s stockholders, and Plan
participants.

2.3    No Liability. No member of the Board or the Committee, nor any employee
or agent of the Company to whom authority under this Plan is delegated (each
such person, an “Indemnifiable Person”), shall be liable for any action taken or
omitted to be taken or any determination made with respect to the Plan or any
Incentive hereunder (unless constituting fraud or a willful criminal act or
willful criminal omission). Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit, or
proceeding to which such Indemnifiable Person may be involved as a party,
witness, or otherwise by reason of any action taken or omitted to be taken or
determination made under the Plan or any Incentive Agreement and against and
from any and all amounts paid by such Indemnifiable Person with the Company’s
approval (not to be unreasonably withheld), in settlement thereof, or paid by
such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined as
provided below that the Indemnifiable Person is not entitled to be indemnified);
provided, that the Company shall have the right, at its own expense, to assume
and defend any such action, suit, or proceeding, and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of recognized standing of the Company’s choice.
The foregoing right of indemnification shall not be available to an
Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or willful criminal
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s certificate of incorporation or by-laws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s certificate of incorporation or by-laws, as a matter of law,
individual indemnification agreement or contract, or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

3.    Eligible Participants. Key employees and officers of the Company and
persons providing services as consultants or advisors to the Company shall
become eligible to receive

 

2



--------------------------------------------------------------------------------

Incentives under the Plan when designated by the Committee. With respect to
participants not subject to either Section 16 of the 1934 Act or Section 162(m),
the Compensation Committee may delegate to appropriate officers of the Company
its authority to designate participants, to determine the size and type of
Incentives to be received by those participants, and, subject to Section 6.9, to
set and modify the terms of such Incentives; provided, however, that the
per-share Exercise Price (as defined in Section 6.2) of any Incentives granted
by an officer, rather than by the Compensation Committee, shall be equal to the
Fair Market Value (as defined in Section 13.9) of a share of Common Stock on the
date of grant. Outside Directors shall receive Incentives under the Plan when
granted by the Nominating Committee.

4.    Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the form of (a) incentive stock options, (b) non-qualified stock
options, (c) stock appreciation rights (“SARs”), (d) restricted stock,
(e) restricted stock units (“RSUs”), (f) Other Stock-Based Awards (as defined in
Section 9) and (g) Cash-Based Performance Awards (as defined in Section 10).

5.    Shares Subject to the Plan.

5.1    Number of Shares. Subject to adjustment as provided in Section 13.4, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferees under the Plan shall be 3,048,877 shares.

5.2    Share Counting. Any shares of Common Stock subject to an Incentive that
is subsequently canceled, forfeited, or expires prior to exercise or
realization, whether in full or in part, shall be available again for issuance
or delivery under the Plan. Notwithstanding the foregoing, shares subject to an
Incentive under the Plan shall not be available again for issuance or delivery
under the Plan if such shares were (a) tendered in payment of the Exercise Price
of a stock option; (b) covered by, but not issued upon settlement of,
stock-settled SARs; or (c) delivered or withheld by the Company to satisfy any
tax withholding obligation. If an Incentive, by its terms, may be settled only
in cash, then the grant, vesting, payout, settlement, or forfeiture of such
Incentive shall have no impact on the number of shares available for grant under
the Plan.

5.3    Limitations on Awards. Subject to adjustment as provided in Section 13.4,
the following additional limitations are imposed on Incentives granted under the
Plan:

(a)    The maximum number of shares of Common Stock that may be issued upon the
exercise of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 2,000,000 shares.

(b)    The maximum number of shares of Common Stock covered by Incentives
(including stock options and SARs) that may be granted to any one participant
during any one calendar year shall be 1,000,000, not including any Incentives
covered by Section 5.3(c). This provision shall be construed in a manner
consistent with Section 162(m).

(c)    The maximum value of Incentives granted under the Plan and valued in
dollars rather than in shares of Common Stock (regardless of whether those
Incentives

 

3



--------------------------------------------------------------------------------

are paid in Common Stock) that may be paid out to any one officer or employee
during any one calendar year shall be $5,000,000.00. This provision shall be
construed in a manner consistent with Section 162(m).

(d)    Each Outside Director may be granted Incentives with respect to no more
than 250,000 shares of Common Stock during any one calendar year; provided, that
the foregoing limitation shall not apply in respect of any Incentives granted to
an Outside Director in lieu of payment of cash director compensation or board or
committee fees pursuant to a voluntary deferral election by such Outside
Director.

5.4    Type of Common Stock. Common Stock issued under the Plan may be
authorized and unissued shares or issued shares held as treasury shares.

6.    Stock Options and Stock Appreciation Rights.

6.1    Grant of Appreciation Awards. The Committee may grant appreciation awards
in the form of stock options or stock appreciation rights (SARs) as provided in
this Section 6.

(a)    A stock option is a right to purchase shares of Common Stock from
Tidewater. Stock options granted under the Plan may be incentive stock options
(as such term is defined in Section 422 of the Code) or non-qualified stock
options. Any option that is designated as a non-qualified stock option shall not
be treated as an incentive stock option.

(b)    A SAR is a right to receive, without payment to the Company, a number of
shares of Common Stock, cash, or any combination of the two (as specified in the
applicable Incentive Agreement), the number or amount of which is determined
pursuant to the formula set forth in Section 6.6(c).

(c)    Each stock option or SAR granted under this Plan shall be subject to the
terms and conditions of this Plan, including, but not limited to, this
Section 6, and the applicable Incentive Agreement.

6.2    Exercise Price. The exercise price per share (the “Exercise Price”) of a
grant of stock options or SARs shall be determined by the Committee at grant,
subject to adjustment under Section 13.4; provided, however, that in no event
shall the Exercise Price be less than the Fair Market Value of a share of Common
Stock on the date of grant, except in the case of stock options or SARs granted
in assumption of or substitution for an outstanding award of a company acquired
by the Company or with which the Company combines.

6.3    Number. The number of shares of Common Stock subject to each grant of
stock options or SARs shall be determined by the Committee, subject to (a) the
limitations of Section 5 and (b) adjustment as provided in Section 13.4.

6.4    Vesting and Exercisability. At the time an award of stock options or SARs
is made, the Committee shall establish the time or times at which, or conditions
upon which, the stock options or SARs, or portion of such Incentives, shall
become vested and/or exercisable, as set forth in the Incentive Agreement. Each
award of stock options or SARs may have a different vesting period.

 

4



--------------------------------------------------------------------------------

6.5    Term. The term of each award of stock options or SARs shall be determined
by the Committee, but shall not exceed a maximum term of ten years.

6.6    Manner of Exercise.

(a)    Each award of stock options may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the aggregate
Exercise Price due for the shares to be purchased. The aggregate Exercise Price
shall be payable in United States dollars and may be paid (i) in cash; (ii) by
check; (iii) to the extent permitted by the Committee in writing (including duly
adopted resolutions), by delivery, or attestation of ownership, of shares of
Common Stock, which shares shall be valued for this purpose at the Fair Market
Value on the business day immediately preceding the date on which the Company
received notice of exercise; (iv) to the extent permitted by the Committee in
writing (including duly adopted resolutions), by delivery of irrevocable written
instructions to a broker approved by the Company (with a copy to the Company) to
immediately sell a portion of the shares issuable under the option and to
deliver promptly to the Company the amount of sale proceeds (or loan proceeds if
the broker lends funds to the participant for delivery to the Company) to pay
the aggregate Exercise Price; (v) to the extent permitted by the Committee in
writing (including duly adopted resolutions), through a net exercise procedure
whereby the optionee surrenders the option in exchange for that number of shares
of Common Stock with an aggregate Fair Market Value equal to the difference
between the aggregate Exercise Price of the options being surrendered and the
aggregate Fair Market Value of the shares of Common Stock subject to the option
on the business day preceding the date on which the Company received notice of
exercise; or (vi) in such other manner as may be authorized from time to time by
the Committee.

(b)    Each award of SARs may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs that the holder
wishes to exercise. The Company shall, within 30 days of receiving such notice,
deliver to the holder the shares of Common Stock, cash, or combination of shares
and cash to which the holder is entitled as provided in the Incentive Agreement,
calculated as provided in Section 6.6(c).

(c)    If an award of SARs is payable in cash, then the holder is entitled to a
cash payment equal to the appreciation value of the number of shares of Common
Stock as to which the Incentive is being exercised, calculated by
(i) subtracting the Exercise Price of the SAR from the Fair Market Value of a
share of Common Stock on the business day immediately preceding the date on
which the Company received notice of exercise, then (ii) multiplying by the
number of shares of Common Stock as to which the SARs are being exercised (such
value, the “Appreciation”). If the award of SARs is payable in shares, then the
holder is entitled to receive a number of shares of Common Stock equal to the
Appreciation divided by the Fair Market Value of a share of Common Stock on the
business day immediately preceding the date on which the Company received notice
of exercise, rounded down to the next whole share, with cash paid in lieu of
fractional shares.

 

5



--------------------------------------------------------------------------------

6.7    No Dividend Equivalent Rights. Participants holding stock options or SARs
shall not be entitled to any dividend equivalent rights for any period of time
prior to exercise of the Incentive.

6.8    Incentive Stock Options. Notwithstanding anything in the Plan or
Incentive Agreement to the contrary, the following additional provisions shall
apply to the grant of stock options that are intended to qualify as incentive
stock options (as such term is defined in Section 422 of the Code):

(a)    Any incentive stock option agreement authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain or be deemed to contain all
provisions required in order to qualify the options as incentive stock options
under Section 422 of the Code.

(b)    No incentive stock options may be granted more than ten years from the
date on which this Plan is adopted by the Board.

(c)    No incentive stock options shall be granted to any non-employee or to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation or of
its parent or subsidiary corporation.

(d)    The aggregate Fair Market Value (determined with respect to each
incentive stock option as of the time such incentive stock option is granted) of
the Common Stock with respect to which incentive stock options are exercisable
for the first time by a participant during any calendar year (under the Plan or
any other plan of Tidewater or any of its subsidiaries) shall not exceed
$100,000. To the extent that such limitation is exceeded, the excess options
shall be treated as non-qualified stock options for federal income tax purposes.

(e)    Notwithstanding anything in this Plan or the applicable Incentive
Agreement to the contrary, the Company shall have no liability to the optionee
or any other person if an option designated as an incentive stock option fails
to qualify as such at any time.

(f)    Each optionee who exercises an incentive stock option granted under the
Plan shall notify the Company in writing immediately after the date on which the
optionee makes a disqualifying disposition of any Common Stock acquired pursuant
to the exercise of such incentive stock option. A disqualifying disposition is
any disposition (including, without limitation, any sale) of such Common Stock
before the later of (i) two years after the date of grant of the incentive stock
option and (ii) one year after the date of exercise of the incentive stock
option.

6.9    General Prohibition Against Repricing. Except for adjustments pursuant to
Section 13.4 or actions permitted to be taken by the Committee under Section 12
in the event of a Change of Control, unless approved by Tidewater’s
stockholders, (a) the Exercise Price of any outstanding stock options or SARs
granted under this Plan may not be decreased after the date of grant and
(b) outstanding options or SARs that were granted under this Plan may not, as of
any date that such Incentive has a per-share Exercise Price that is greater than
the then current Fair Market Value of a share of Common Stock, be surrendered to
the Company as consideration for the grant of a new stock option or SAR with a
lower Exercise Price, shares of restricted stock, RSUs, an Other Stock-Based
Award, a cash payment, or shares of Common Stock.

 

6



--------------------------------------------------------------------------------

7.    Restricted Stock.

7.1    Grant of Restricted Stock. The Committee may award shares of restricted
stock to eligible participants as provided in this Section 7. An award of
restricted stock shall be subject to such restrictions on transfer,
forfeitability provisions, and such other terms and conditions, including the
attainment of specified performance goals, as the Committee may determine,
subject to the provisions of the Plan. To the extent restricted stock is
intended to qualify as “performance-based compensation” for purposes of
Section 162(m), it must be granted subject to the attainment of performance
goals as described in Section 11 below and meet the additional requirements
imposed by Section 162(m).

7.2    The Restricted Period. At the time an award of restricted stock is made,
the Committee shall establish the period of time during which the shares are
restricted, as set forth in the Incentive Award, following which the
restrictions shall lapse and the shares of restricted stock shall vest. Each
award of restricted stock may have a different restricted period.

7.3    Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Any certificates representing shares of restricted stock shall be registered in
the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Tidewater Inc. 2017 Stock Incentive Plan (the
“Plan”), and an agreement entered into between the registered owner and
Tidewater Inc. (“the Company”) thereunder. Copies of the Plan and the agreement
are on file at the principal office of the Company.

Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued.

7.4    Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions, or reinvestment
requirements as the Committee may, in its discretion, prescribe in the Incentive
Agreement.

7.5    Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares that may result from the reinvestment of cash and stock
dividends, if so provided in the Incentive Agreement), such forfeited shares
shall be surrendered and any certificates canceled. The participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to
Section 13.4.

 

7



--------------------------------------------------------------------------------

7.6    Expiration of Restricted Period. Upon the expiration or termination of
the restricted period and the satisfaction of any other conditions prescribed by
the Committee, the restrictions applicable to the restricted stock shall lapse
and the Company shall direct the transfer agent to remove all restrictions and
legends from the book entry for the vested shares, except for any restrictions
and legends that may be imposed by law. Alternatively, the participant or his or
her nominee may request that the Company issue a physical stock certificate for
the vested shares free of all restrictions and legends except for those that may
be imposed by law.

7.7    Rights as a Stockholder. Subject to the terms and conditions of the Plan
and any restrictions on the receipt of dividends that may be imposed in the
Incentive Agreement, each participant receiving restricted stock shall have all
the rights of a stockholder with respect to shares of stock during the
restricted period, including without limitation, the right to vote such shares.

8.    Restricted Stock Units.

8.1    Grant of Restricted Stock Units. A restricted stock unit, or RSU,
represents the right to receive from the Company on the respective scheduled
vesting or settlement date for such RSU, one share of Common Stock. An award of
RSUs may be subject to the attainment of specified performance goals or targets,
forfeitability provisions, and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. To the extent an award of
RSUs is intended to qualify as “performance-based compensation” for purposes of
Section 162(m), it must be granted subject to the attainment of performance
goals as described in Section 11 and meet the additional requirements imposed by
Section 162(m).

8.2    Vesting and Settlement. At the time an award of RSUs is made, the
Committee shall establish the period of time during which the RSUs shall vest
and following which the RSUs will settle in shares of Common Stock, as set forth
in the Incentive Agreement. Each award of RSUs may have a different vesting
period.

8.3    Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, prior to the vesting and settlement of RSUs
granted under the Plan, the Committee may determine to pay dividend equivalent
rights with respect to RSUs, in which case, unless determined by the Committee
to be paid currently, the Company shall establish a bookkeeping account for the
participant and reflect in that account any securities, cash, or other property
comprising any dividend or property distribution with respect to each share of
Common Stock underlying each RSU. The participant shall have no rights to the
amounts or other property credited to such account except to the extent provided
in the Incentive Agreement.

8.4    Rights as a Stockholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and any other restrictions that may be imposed
in the Incentive

 

8



--------------------------------------------------------------------------------

Agreement, each participant receiving RSUs shall have no rights as a stockholder
with respect to the shares underlying such RSUs until such time as the RSUs vest
and shares of Common Stock are issued to the participant.

9.    Other Stock-Based Awards.

9.1    Grant of Other Stock-Based Awards. Subject to the limitations described
in Section 9.2, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of Incentives (other than stock
options, SARs, restricted stock, RSUs or Cash-Based Performance Awards described
in Sections 6 through 8 and Section 10) paid out in shares of Common Stock or
the value of which is based in whole or in part on the value of shares of Common
Stock. Other Stock-Based Awards may be awards of shares of Common Stock, may be
awards of phantom stock, or may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, shares of, or
appreciation in the value of, Common Stock (including, without limitation,
securities convertible or exchangeable into or exercisable for shares of Common
Stock), as deemed by the Committee consistent with the purposes of this Plan.
The Committee shall determine the terms and conditions of any Other Stock-Based
Award (including which rights of a stockholder, if any, the recipient shall have
with respect to Common Stock associated with any such award) and may provide
that such award is payable in whole or in part in cash. An Other Stock-Based
Award may be subject to the attainment of such specified performance goals or
targets as the Committee may determine, subject to the provisions of this Plan.
To the extent that an Other Stock-Based Award is intended to qualify as
“performance-based compensation” for purposes of Section 162(m), it must be
granted subject to the attainment of performance goals as described in
Section 11 below and meet the additional requirements imposed by Section 162(m).

9.2    Vesting. At the time that an Other Stock-Based Award is made, the
Committee shall establish the period of time during which the Other Stock-Based
Award shall vest and following which all restrictions shall lapse, as set forth
in the Incentive Agreement. Each Other Stock-Based Award may have a different
vesting period.

10.    Cash-Based Performance Awards. The Committee may grant Incentives in the
form of “Cash-Based Performance Awards” to eligible participants, which shall
consist of the opportunity to earn awards based on performance and valued in
dollars rather than shares of Common Stock. At the Committee’s election and as
provided in the Incentive Agreement, Cash-Based Performance Awards may be
settled in cash, shares of Common Stock, or a combination of the two. A
Cash-Based Performance Award shall be subject to such terms and conditions,
including the attainment of specified performance goals, as the Committee may
determine, subject to the provisions of the Plan. To the extent that a
Cash-Based Performance Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m). At the time that a Cash-Based
Performance Award is granted, the Committee shall establish the vesting criteria
for such Incentive, including, as applicable, the performance period and the
time or times at which any payout shall be deemed vested and payable.

 

9



--------------------------------------------------------------------------------

11.    Performance Goals for Section 162(m) Awards. To the extent that
Incentives granted under the Plan other than stock options and SARs are intended
to qualify as “performance-based compensation” as provided in Section 162(m),
the vesting, grant, or payment of such awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m). The performance goals pursuant to which such
awards shall vest, be granted, or be paid out shall be any or a combination of
the following performance measures applied to the Company, Tidewater, a division
or a subsidiary: earnings per share; return on assets or net assets; an economic
value added measure; stockholder return or total stockholder return; earnings or
earnings before interest, taxes, depreciation and amortization; stock price;
return on equity; return on total capital; return on invested capital; return on
capital employed; safety performance; reduction of expenses; cash flow; increase
in cash flow; free cash flow; income or net income; operating income or net
operating income; gross profit; operating profit or net operating profit;
operating margin or profit margin; revenue; return on operating revenue; or
market segment share. For any performance period, such performance objectives
may be measured on an absolute basis, relative to a group of peer companies
selected by the Committee, relative to internal goals, or relative to levels
attained in prior years. The performance goals may be subject to such
adjustments as are specified in advance by the Committee in accordance with
Section 162(m).

12.    Change of Control.

12.1    Definitions. As used in this Section 12, the following words or terms
shall have the meanings indicated:

(a)    Adoption Date shall mean the date of the Board’s adoption of this Plan.

(b)    Affiliate (and its variants) shall mean a Person that controls, or is
controlled by, or is under common control with, another specified Person, either
directly or indirectly.

(c)    Beneficial Owner (and its variants), with respect to a security, shall
mean a Person who, directly or indirectly (through any contract, understanding,
relationship or otherwise), has or shares (i) the power to vote, or direct the
voting of, the security, and/or (ii) the power to dispose of, or to direct the
disposition of, the security.

(d)    Business Combination shall mean the consummation of a reorganization,
merger or consolidation (including a merger or consolidation of Tidewater or any
direct or indirect subsidiary of Tidewater), or sale or other disposition of all
or substantially all of the assets of Tidewater.

(e)    Incumbent Board shall mean the individuals who, as of the Adoption Date,
constitute the Board.

(f)    Person shall mean a natural person or company, and shall also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including, without limitation, a partnership or limited partnership) for
the purpose of acquiring, holding, or disposing of a security, except that
Person shall not include an underwriter temporarily holding a security pursuant
to an offering of the security.

 

10



--------------------------------------------------------------------------------

(g)    Post-Transaction Corporation.

(i)    Unless a Change of Control includes a Business Combination,
Post-Transaction Corporation shall mean Tidewater after the Change of Control.

(ii)    If a Change of Control includes a Business Combination, Post-Transaction
Corporation shall mean the corporation resulting from the Business Combination
unless, as a result of such Business Combination, an ultimate parent corporation
controls Tidewater or all or substantially all of Tidewater’s assets either
directly or indirectly, in which case, Post-Transaction Corporation shall mean
such ultimate parent corporation.

12.2    Change of Control Defined. Unless otherwise provided in an Incentive
Agreement, Change of Control shall mean:

(a)    the acquisition by any Person of Beneficial Ownership of 50% or more of
the outstanding shares of the Common Stock, or 50% or more of the combined
voting power of Tidewater’s then-outstanding securities; provided, however, that
for purposes of this subsection (a), the following shall not constitute a Change
of Control:

(i)    any acquisition (other than a Business Combination that constitutes a
Change of Control under Section 12.2(c)) of Common Stock directly from
Tidewater,

(ii)    any acquisition of Common Stock by Tidewater or its subsidiaries,

(iii)    any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by Tidewater or its subsidiaries or any
corporation controlled by Tidewater or any of its subsidiaries, or

(iv)    any acquisition of Common Stock by any corporation pursuant to a
Business Combination that does not constitute a Change of Control under
Section 12.2(c); or

(b)    members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Adoption Date whose election or nomination for
election by Tidewater’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or

(c)    a Business Combination, unless, immediately following such Business
Combination,

 

11



--------------------------------------------------------------------------------

(i)    the individuals and entities who were the Beneficial Owners of
Tidewater’s outstanding Common Stock and Tidewater’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect Beneficial Ownership, respectively,
of more than 50% of the then outstanding shares of Common Stock, and more than
50% of the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, of the Post-Transaction
Corporation, and

(ii)    except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or 50% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

(iii)    at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

(d)    approval by the stockholders of Tidewater of a complete liquidation or
dissolution of Tidewater.

12.3    Committee Discretion Upon a Change of Control. Upon the occurrence of a
Change of Control, unless otherwise provided in the Incentive Agreement, the
Committee is authorized (but not obligated) to make adjustments in the terms and
conditions of outstanding Incentives, including, without limitation, the
following (or any combination of the following): (a) continuation or assumption
of such outstanding Incentives under the Plan by Tidewater (if it is the
surviving company or corporation) or by the surviving company or corporation or
its parent; (b) substitution by the surviving company or corporation or its
parent of awards with substantially the same terms for outstanding awards (with
appropriate adjustments to the type of consideration payable upon settlement of
the awards); (c) acceleration of exercisability, vesting and/or payment under
outstanding Incentives immediately prior to the occurrence of such event or upon
a termination of service following such event; and (d) if all or substantially
all of Tidewater’s outstanding shares of Common Stock are transferred in
exchange for cash, shares, or other property or consideration in connection with
such Change of Control: (i) upon written notice, provide that any outstanding
stock options and SARs are exercisable during a reasonable period of time
immediately prior to the scheduled consummation of the event or such other
reasonable period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such stock options
and SARs shall terminate to the extent not so exercised within the relevant
period; and (ii) cancel all or any portion of outstanding Incentives for fair
value (in the form of cash, shares of Common Stock, other property or any
combination of the foregoing) as determined in the sole discretion of the
Committee; provided, however, that, in the case of stock options and SARs, the
fair value may equal the excess, if any, of the value or amount of the
consideration to be paid in the Change of Control transaction to holders of
shares of Common Stock (or, if no such consideration is paid, Fair Market Value
of

 

12



--------------------------------------------------------------------------------

the shares of Common Stock) over the aggregate Exercise Price with respect to
such Incentives or portion of Incentives being canceled, or if no such excess,
zero; provided, further, that if any payments or other consideration are
deferred and/or contingent as a result of escrows, earnouts, holdbacks or any
other contingencies, payments under this provision may be made on substantially
the same terms and conditions applicable to, and only to the extent actually
paid to, the holders of shares in connection with the Change of Control.

13.    General.

13.1    Duration. No Incentives may be granted under the Plan after the tenth
anniversary of the Adoption Date; provided, however, that subject to
Section 13.8, the Plan shall remain in effect after such date with respect to
Incentives granted prior to that date, until all such Incentives have either
been satisfied by the issuance of shares of Common Stock or otherwise been
terminated under the terms of the Plan and all restrictions imposed on shares of
Common Stock in connection with their issuance under the Plan have lapsed.

13.2    Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code (subject, in the case of stock options
that are intended to qualify as incentive stock options, to the written consent
of the Committee (including duly adopted resolutions)); or (d) as to stock
options only, if permitted by the Committee and so provided in the Incentive
Agreement (as it may be amended in accordance with its terms), (i) to Immediate
Family Members, (ii) to a partnership in which the participant and/or Immediate
Family Members, or entities in which the participant and/or Immediate Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole partners, (iii) to a limited liability company in which the participant
and/or Immediate Family Members, or entities in which the participant and/or
Immediate Family Members are the sole owners, members or beneficiaries, as
appropriate, are the sole members, or (iv) to a trust for the sole benefit of
the participant and/or Immediate Family Members. “Immediate Family Members”
shall be defined as the spouse and natural or adopted children or grandchildren
of the participant and their spouses. To the extent that an incentive stock
option is permitted to be transferred during the lifetime of the participant, it
shall be treated thereafter as a non-qualified stock option. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of Incentives,
or levy of attachment or similar process upon Incentives not specifically
permitted herein, shall be null and void and without effect.

13.3    Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Committee may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to such Incentive, require the recipient
of the Incentive, as a condition to the receipt either of the Incentive or
shares of Common Stock issued pursuant to such Incentive, to deliver to the
Company a written representation of present intention to acquire such Incentive
or shares of Common Stock for his or her own account for investment and not for
distribution; and (b) if at any time the Committee further determines, in its
sole discretion, that the listing, registration, or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant to such Incentive is necessary on any securities exchange or
under any federal or state securities or blue sky law, or that the consent or
approval of any governmental

 

13



--------------------------------------------------------------------------------

regulatory body is necessary or desirable as a condition of, or in connection
with, the award of any Incentive, the issuance of shares of Common Stock
pursuant to such Incentive, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

13.4    Adjustments. In the event of any recapitalization, reclassification,
stock dividend, stock split, combination of shares, or other similar change in
the Common Stock or other unusual or nonrecurring corporate event affecting the
Company or any subsidiary, or any changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange or inter-dealer quotation service, accounting principles or law, the
Committee shall make any such adjustments in such manner as it may deem
equitable, including without limitation any or all of the following:
(i) adjusting the number and/or kind of shares of Common Stock then subject to
the Plan, shares subject to outstanding Incentives, and any and all other
limitations provided in the Plan limiting the number of shares of Common Stock
that may be issued hereunder, (ii) adjusting the Exercise Price of any stock
option or SAR, and the performance objectives applicable to any Incentive that
is subject to performance-based vesting conditions, (iii) adjusting any other
terms applicable to any then-outstanding Incentive, (iv) providing for a
substitution or assumption of Incentives (or incentives of an acquiring
company), accelerating the delivery, vesting, and/or exercisability of, lapse of
restrictions, and/or other conditions on, or termination of, Incentives, or
providing for a period of time (which shall not be required to be more than ten
(10) days) for participants to exercise outstanding Incentives prior to the
occurrence of such event (and any such Incentive not so exercised shall
terminate or become no longer exercisable upon the occurrence of such event),
and (v) cancelling any one or more outstanding Incentives (or incentives of an
acquiring company) and causing to be paid to the holders thereof, in cash,
shares of Common Stock, other securities or other property, or any combination
thereof, the fair value of such Incentives, if any, as determined by the
Committee (which if applicable may be based upon the price per share of Common
Stock received or to be received by other shareholders of the Company in such
event), including without limitation, in the case of an outstanding stock option
or SAR, a cash payment in an amount equal to the excess, if any, of the Fair
Market Value (as of a date specified by the Committee) of the shares of Common
Stock subject to such stock option or SAR over the aggregate Exercise Price of
such stock option or SAR, respectively (it being understood that, in such event,
any stock option or SAR having a per-share Exercise Price equal to, or in excess
of, the Fair Market Value (as of the date specified by the Committee) of a share
of Common Stock subject thereto may be canceled and terminated without any
payment or consideration therefor); provided, however, that the Committee shall
make an equitable or proportionate adjustment to outstanding Incentives to
reflect any “equity restructuring” (within the meaning of the Financial
Accounting Standards Codification Topic 718 (or any successor pronouncement
thereto)). Except as otherwise determined by the Committee, any adjustment in
incentive stock options under this Section 13.4 (other than any cancellation of
incentive stock options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 13.4 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 promulgated under
the 1934 Act. The Company shall give each participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes. In anticipation of the occurrence of any event

 

14



--------------------------------------------------------------------------------

subject to this Section 13.4, for reasons of administrative convenience, the
Committee in its sole discretion may refuse to permit the exercise of any
Incentives during a period of up to 30 days prior to the anticipated occurrence
of any such event. No substitution or adjustment shall require the Company to
issue a fractional share under the Plan, and the substitution or adjustment
shall be limited by deleting any fractional share.

13.5    Withholding.

(a)    The Company shall have the right to withhold from any payments made or
Common Stock issued under the Plan or to collect as a condition of payment,
issuance, or vesting, any taxes required by law to be withheld (up to the
maximum permissible withholding rate). At any time that a participant is
required to pay to the Company an amount required to be withheld under
applicable income tax laws in connection with an Incentive (each such date, a
“Tax Date”), the participant may, subject to Section 13.5(b) below, satisfy this
obligation in whole or in part by electing (the “Election”) to deliver currently
owned shares of Common Stock or to have the Company withhold shares of Common
Stock, in each case, having a value equal to the maximum statutory amount
required to be withheld under federal, state, and local law. The value of the
shares to be delivered or withheld shall be based on the Fair Market Value of
the Common Stock on the Tax Date.

(b)    Each Election must be made prior to the Tax Date. Except as otherwise
provided in the Incentive Agreement, the Committee may disapprove of any
Election, may suspend or terminate the right to make Elections, or may provide
with respect to any Incentive that the right to make Elections shall not apply
to such Incentive. If a participant makes an election under Section 83(b) of the
Code with respect to shares of restricted stock, an Election to have shares
withheld to satisfy withholding taxes is not permitted to be made; provided,
that no election under Section 83(b) of the Code may be made unless permitted by
the terms of the applicable Incentive Agreement or by written consent of the
Committee (including duly adopted resolutions).

13.6    No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ or service
of the Company for any period of time or to any right to continue his or her
present or any other rate of compensation.

13.7    Section 409A. This Plan and all Incentives granted under the Plan are
intended to comply with, or be exempt from, Section 409A of the Code and the
regulations and guidance promulgated thereunder (“Section 409A”), and the Plan
and all Incentives shall be interpreted and administered consistent with that
intent. Payment of an Incentive may be deferred at the option of the participant
if permitted in the Incentive Agreement; provided, however, that any such
deferral arrangements must also comply with Section 409A. In no event shall the
Company be liable for any additional tax, interest, or penalties that may be
imposed on a participant by Section 409A or any damages for failing to comply
with Section 409A. With respect to any Incentive that is considered “deferred
compensation” subject to Section 409A, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A. For purposes of Section 409A, each
of the payments that may be made in respect of any Incentive granted under

 

15



--------------------------------------------------------------------------------

the Plan is designated as a separate payment. Notwithstanding anything in the
Plan to the contrary, if the participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no payments or deliveries in
respect of any Incentive that are “deferred compensation” subject to
Section 409A shall be made to such participant prior to the date that is six
months after the date of such participant’s “separation from service” within the
meaning of Section 409A or, if earlier, the participant’s date of death. All
such delayed payments or deliveries will be paid or delivered (without interest)
in a single lump sum on the earliest date permitted under Section 409A that is
also a business day. In the event that the timing of payments in respect of any
Incentive that would otherwise be considered “deferred compensation” subject to
Section 409A would be accelerated upon the occurrence of (A) a Change of
Control, no such acceleration shall be permitted unless the event giving rise to
the Change of Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A or
(B) a disability, no such acceleration shall be permitted unless the disability
also satisfies the definition of “disability” pursuant to Section 409A.

13.8    Amendments to or Termination of the Plan. The Board may from time to
time and in any respect, amend, modify, suspend, or terminate the Plan;
provided, however, that no amendment, modification, suspension, or termination
of the Plan shall materially and adversely affect any award theretofore granted
without the consent of the participant or the permitted transferee of the award.
The Board may seek the approval of any amendment, modification, suspension, or
termination by Tidewater’s stockholders to the extent that it deems necessary in
its discretion for purposes of compliance with Section 162(m) or Section 422 of
the Code or for any other purpose, and shall seek such approval to the extent
that it deems necessary in its discretion to comply with applicable law or
listing requirements of any national stock exchange on which the Common Stock is
traded. Notwithstanding the foregoing, the Board shall have broad authority to
amend the Plan or any award under the Plan without the consent of a participant
to the extent that it deems necessary or desirable in its discretion to comply
with or to take into account changes in, or interpretations of, applicable tax
laws, securities laws, employment laws, accounting rules and other applicable
laws, rules and regulations.

13.9    Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, except as provided below in
connection with a cashless exercise through a broker, it shall be determined as
follows: (a) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the date as of which fair market value is to be determined; (b) if the Common
Stock is not listed on any exchange or quotation system, but bid and asked
prices are quoted and published, the mean between the quoted bid and asked
prices on the date as of which fair market value is to be determined, and if bid
and asked prices are not available on such day, on the next preceding day on
which such prices were available; and (c) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the date as of which
fair market value is to be determined, as established by the Committee in good
faith. In the context of a cashless exercise through a broker, the Fair Market
Value shall be the price at which the Common Stock subject to the stock option
is actually sold in the market to pay the option exercise price.

 

16



--------------------------------------------------------------------------------

13.10    Sub-Plans. The Committee may establish sub-plans under the Plan for
purposes of satisfying securities, tax, or other laws of various jurisdictions
in which the Company intends to grant Incentives. Any sub-plans shall contain
such limitations and other terms and conditions as the Committee determines are
necessary or desirable. All sub-plans shall be deemed a part of this Plan, but
any sub-plan shall apply only to the participants specified in that sub-plan,
whether specified by individual name, job-title, classification, employer, or
jurisdiction.

13.11    No Trust or Fund Created. Neither the Plan nor any Incentive shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a participant or any other
person. To the extent that any person acquires the right to receive payments
from the Company pursuant to an Incentive, such right shall be no greater than
the right of any unsecured general creditor of the Company.

13.12    No Rights as a Shareholder. Except as otherwise specifically provided
in the Plan or any Incentive Agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock that are subject to
Incentives hereunder until such shares have been issued or delivered to that
person.

13.13    Beneficiary Designation. The participant’s beneficiary shall be the
participant’s spouse (or domestic partner if such status is recognized by the
Company and in such jurisdiction), or if the participant is otherwise unmarried
at the time of death, the participant’s estate, except to the extent that a
different beneficiary is designated in accordance with procedures that may be
established by the Committee from time to time for such purpose. Notwithstanding
the foregoing, in the absence of a beneficiary validly designated under such
Committee-established procedures and/or applicable law who is living (or in
existence) at the time of death of a participant residing or working outside the
United States, any required distribution under the Plan shall be made to the
executor or administrator of the estate of the participant, or to such other
individual as may be prescribed by applicable law.

13.14    Government and Other Regulations.

(a)    The Plan, the granting and vesting of Incentives under the Plan and the
issuance and delivery of shares of Common Stock and the payment of money under
the Plan or under Incentives granted or awarded under the Plan are subject to
compliance with all applicable U.S. federal, state, local, and non–U.S. laws,
rules, and regulations (including but not limited to state, U.S. federal, and
non–U.S. securities law, and margin requirements) and to such approvals by any
listing, regulatory, or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan and Incentives
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules, and regulations.

 

17



--------------------------------------------------------------------------------

(b)    Nothing in the Plan shall be deemed to authorize the Committee or Board
or any members thereof to take any action contrary to applicable law or
regulation, or rules of the NYSE or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted.

(c)    The obligation of the Company to settle Incentives in Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Incentive to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Incentive unless such shares have been properly registered for sale
pursuant to the Securities Act of 1933 (the “1933 Act”) with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to and in compliance with the terms of an available
exemption. The Company shall be under no obligation to register for sale under
the 1933 Act any of the shares of Common Stock to be offered or sold under the
Plan. The Committee shall have the authority to provide that all shares of
Common Stock or other securities of the Company or any affiliate delivered under
the Plan shall be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the Plan, the applicable Incentive
Agreement, U.S. federal securities laws, or the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or inter-dealer quotation service upon which such shares or other securities of
the Company are then listed or quoted and any other applicable federal, state,
local or non-U.S. laws, rules, regulations and other requirements, and the
Committee may cause a legend or legends to be put on any such certificates of
Common Stock or other securities of the Company or any affiliate delivered under
the Plan to make appropriate reference to such restrictions or may cause such
Common Stock or other securities of the Company or any affiliate delivered under
the Plan in book-entry form to be held subject to the Company’s instructions or
subject to appropriate stop-transfer orders. Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Incentive granted under the Plan that it in its sole
discretion deems necessary or advisable in order that such Incentive complies
with the legal requirements of any governmental entity to whose jurisdiction the
Incentive is subject.

(d)    The Committee may cancel an Incentive or any portion thereof if it
determines that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
participant, the participant’s acquisition of Common Stock from the Company
and/or the participant’s sale of Common Stock to the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Incentive in accordance with the foregoing, unless prevented by
applicable laws, the Company shall pay to the participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Incentive or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price (in the case of
a stock option or SAR) or any amount payable as a condition of delivery of
shares of Common Stock (in the case of any other Incentive). Such amount shall
be delivered to the participant as soon as practicable following the
cancellation of such Incentive or portion thereof.

 

18



--------------------------------------------------------------------------------

13.15    Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for himself because of illness or accident, or is a minor, or has died,
then any payment due to such person or the participant’s estate (unless a prior
claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to such person’s spouse, child, or
relative, or an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

13.16    Reliance on Reports. Each member of the Committee and each member of
the Board (and each such member’s respective designees) shall be fully justified
in acting or failing to act, as the case may be, and shall not be liable for
having so acted or failed to act in good faith, in reliance upon any report made
by the independent registered public accounting firm of the Company and its
affiliates and/or any other information furnished in connection with the Plan by
any agent of the Company or the Committee or the Board, other than such member
or designee.

13.17    Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

13.18    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

13.19    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company.

13.20    No Representations or Covenants With Respect to Tax Qualification.
Although the Company may endeavor to (i) qualify an Incentive for favorable U.S.
or non-U.S. tax treatment or (ii) avoid adverse tax treatment, the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on holders of Incentives under the Plan.

13.21    No Interference. The existence of the Plan, any Incentive Agreement,
and the Incentives granted hereunder shall not affect or restrict in any way the
right or power of the Company, the Board, the Committee, or the shareholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization, or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of stock

 

19



--------------------------------------------------------------------------------

or of options, warrants, or rights to purchase stock or of bonds, debentures, or
preferred or prior preference stocks whose rights are superior to or affect the
Common Shares or the rights thereof or that are convertible into or exchangeable
for Common Shares, or the dissolution or liquidation of the Company or any
affiliate, or any sale or transfer of all or any part of their assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

13.22    Severability. If any term or provision of the Plan shall at any time or
to any extent be invalid, illegal, or unenforceable in any respect as written,
in whole or in part, such provision shall be deemed modified or limited to the
extent necessary to render it valid and enforceable to the fullest extent
allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

20